                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

JENNIFER CROWHURST,

       Plaintiff,                                            Civil Action No. 16-CV-182

vs.                                                          HON. BERNARD A. FRIEDMAN

DR. DENISE SZCZUCKI, et al.,

      Defendants.
___________________________/

             ORDER GRANTING PLAINTIFF=S MOTION TO POSTPONE
          SETTLEMENT CONFERENCE TO JANUARY 17, 2020 AT 10:30 AM

               Plaintiff has filed a letter motion [docket entry 327] requesting that the settlement

conference scheduled in this matter for Friday, January 17, 2020, at 9:00 a.m. be postponed to

the same date at 10:30 a.m. For cause shown, and with defendants= consent, the motion is

granted. The settlement conference will begin at 10:30 a.m.

               SO ORDERED.

                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
                                             SENIOR UNITED STATES DISTRICT JUDGE
                                             SITTING BY SPECIAL DESIGNATION
Dated: January 7, 2020
       Detroit, Michigan
